DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 2-6 are pending and examined in the following Office action. 

Claim Rejections that are Withdrawn
The rejection under 35 USC § 101 is withdrawn in light of Applicant’s amendment to the claims. 
The indefiniteness rejection is withdrawn in light of Applicant’s amendment to the claims. 
The written description rejection is withdrawn in light of Applicant’s amendment to the claims. 
The obviousness rejection is withdrawn in light of Applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boukharov et al (US 20070020621).
The claims are directed to a nucleic acid construct comprising a polynucleotide encoding a foreign protein and a DNA molecule comprising SEQ ID NO: 2, wherein the DNA molecule encoding the 5’UTR is linked to the polynucleotide encoding a foreign protein, wherein the 5’UTR is heterologous to the polynucleotide encoding the foreign protein. The claims are also drawn to a vector comprising the nucleic acid construct, a method for producing a transformant, the method comprising introducing said vector into a monocotyledon and producing the foreign, recombinant protein. 
Boukharov teaches their SEQ ID NO: 2352, which contains a sequence having 100% identity to SEQ ID NO: 2. Boukharov teaches that their invention comprises rice genomic promoter sequences. Boukharov teaches that their promoter sequences contain the 5’ UTR. See paragraph 0260. 
Boukharov teaches linking their SEQ ID NO: 2352 to a heterologous protein. See claim 7. See also paragraphs 0022 and 00228.
Boukharov teaches a recombinant vector for expressing the nucleic acids. See paragraph 0077-0079. 
Boukharov teaches a transgenic rice plant, a monocotyledon, comprising the nucleic acid sequence. See claim 29.  
Boukharov also teaches cultivating or culturing transgenic plants and plant cells. See paragraph 0130-0133. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	

; Sequence 2352, Application US/09815264
; Publication No. US20070020621A1
; GENERAL INFORMATION:
;  APPLICANT: Boukharov, Andrey A.
;  APPLICANT:  Cao, Yongwei
;  APPLICANT:  Dotson, Stanton B.
;  APPLICANT:  Koshi, Jeffrey M.
;  APPLICANT:  Kovalic, David K.
;  APPLICANT:  Liu, Jingdong
;  APPLICANT:  McIninch, James
;  APPLICANT:  Wu, Wei
;  TITLE OF INVENTION: Genomic Plant Sequences And Uses Thereof
;  FILE REFERENCE: 38-21(51237)G
;  CURRENT APPLICATION NUMBER: US/09/815,264
;  CURRENT FILING DATE:  2001-03-23
;  PRIOR APPLICATION NUMBER: US 09/620,392
;  PRIOR FILING DATE: 2000-07-19
;  PRIOR APPLICATION NUMBER: US 09/702,134
;  PRIOR FILING DATE: 2000-10-31
;  NUMBER OF SEQ ID NOS: 109669
; SEQ ID NO 2352
;   LENGTH: 1501
;   TYPE: DNA
;   ORGANISM: Oryza sativa
US-09-815-264-2352

  Query Match             100.0%;  Score 129;  DB 5;  Length 1501;
  Best Local Similarity   100.0%;  
  Matches  129;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAACACACAACCCAGCTATAGCCACCTACATCTGCTGATCGACATCGATCGATCTCTACT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1372 GAACACACAACCCAGCTATAGCCACCTACATCTGCTGATCGACATCGATCGATCTCTACT 1431

Qy         61 ACTCCAGTAGCTAGCAAGAATTGAATCTAGGTGAAGTGAGAGTGTGAGAGTACATAATTG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1432 ACTCCAGTAGCTAGCAAGAATTGAATCTAGGTGAAGTGAGAGTGTGAGAGTACATAATTG 1491

Qy        121 GCGCCATCC 129
              |||||||||
Db       1492 GCGCCATCC 1500